DETAILED ACTION

                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
                                           Preliminary Amendment
		Claims 18-20 and 22-23 have been canceled; Claims 9, 10, 14, 16-17 and 24-25 have been amended; and claims 1-17, 21 and 24-25 are currently pending. 

                                     Information Disclosure Statement
	The information disclosure statement filed on 1/14/2020 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                         Claim Objections
Claim 8 is objected to because of the following informalities:  claim dependency should be corrected.  Appropriate correction is required.

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2011/0207289 A1, hereinafter “Jeong”) in view of Lowrey (US 2004/0113137 A1, hereinafter “Lowrey”)  .

(600); and
a die communicatively coupled to the circuit board (600), wherein the die includes a memory array (See, for example, Fig. 1), the memory array includes a memory cell (Cp) having a storage element (Rp) coupled in series with a selector device (D). 

However, Jeong fails to explicitly teach that the selector device includes a selector material, and the selector material includes germanium, tellurium, and sulfur.

Lowrey while disclosing a memory device teaches (see, for example, Figs. 1 and 3) the selector device (120) includes a selector material, and the selector material includes germanium, tellurium, and sulfur (See, for example, Pars [0043]-[0044]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the selector device of Lowrey instead of the diode because this would help avoid using a relatively large portion of the memory chip, and therefore may reduce the memory cell size, thereby enhances the memory capacity and cost/bit of a memory chip. 

In regards to claim 24, Jeong as modified above discloses that the die further includes computing logic (See, fpor example, Par [0059], Lowrey).

In regards to claim 25, Jeong as modified above discloses that a wireless communications device coupled to the circuit board (See, for example, Pars [0166] and [0167]).

                                     Allowable Subject Matter
    
 Claims 1 and 11 are allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: 

In regards to claims 1 and 11, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach that the selector material has an atomic ratio of sulfur to tellurium that is greater than 1. 
    
Claims 2-10 and 12-17 are also allowed as being dependent of the allowed independent base claim.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893